NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                   Argued June 7, 2022
                                  Decided June 15, 2022

                                         Before

                       DAVID F. HAMILTON, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge

                       CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2586

ESTATE OF TAVARIS McGUIRE,                      Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Southern District of
                                                Indiana, Indianapolis Division.

      v.                                        No. 1:19-cv-00876-TWP-MJD

JERAMIE DODD, et al.,                           Tanya Walton Pratt
     Defendants-Appellants.                     Chief Judge.

                                       ORDER

       In this interlocutory appeal, three police officers accused of contributing to
Tavaris McGuire’s overdose death in custody challenge the denial of their summary
judgment motion. The officers argue that the district court improperly passed over the
question of qualified immunity and ask us to find them entitled to such immunity on
appeal. But their appeal is premature. The district court did not rule on the question of
qualified immunity, so we dismiss the appeal for the district court to answer that
question in the first instance.

      McGuire was a passenger in a vehicle stopped for failing to signal by Kokomo,
Indiana police officers Aaron Tarrh, Jeramie Dodd, and Richie Sears. Dodd arrested
No. 21-2586                                                                          Page 2

McGuire after finding methamphetamine on his person. Dodd then drove McGuire to
the Howard County Detention Facility. In the booking area, McGuire showed signs of
overdose, and Dodd called an ambulance. McGuire died at a nearby hospital an hour
later. Autopsy and toxicology reports showed that he had swallowed a fatal quantity of
methamphetamine.

        McGuire’s estate sued in Howard County Superior Court under 42 U.S.C. § 1983
and state law against the City of Kokomo, Howard County, various city and county
officials, and the arresting officers—Dodd, Tarrh, and Sears. The estate alleged that the
officers contributed to McGuire’s death by unreasonably delaying lifesaving medical
care after his arrest. The defendants removed the case to federal court under 28 U.S.C.
§ 1441(a), invoking original federal jurisdiction under 28 U.S.C. §§ 1331 and 1367. The
parties later jointly stipulated to the dismissal of the city and county, leaving only
individual city officials and the police officers as defendants.

        As relevant to this appeal, Officers Dodd, Tarrh, and Sears filed a motion for
summary judgment, in which they squarely raised qualified immunity as a defense. But
the district court did not address that defense. Instead, it denied the summary judgment
motion on the estate’s § 1983 and negligence claims, holding that a jury needed to
consider whether the officers “were objectively reasonable in their handling of
McGuire’s need for medical treatment.” The officers have filed an interlocutory appeal
of that denial of summary judgment.

        Ordinarily, the denial of a motion for summary judgment is not an appealable
final decision under 28 U.S.C. § 1291. The collateral-order doctrine provides an
exception for a small class of rulings deemed final because they are “conclusive,”
“resolve important questions separate from the merits,” and are “effectively
unreviewable on appeal from the final judgment in the underlying action.” Mohawk
Indus., Inc. v. Carpenter, 558 U.S. 100, 106 (2009) (citations and quotation marks omitted).
This class includes the “denial of a claim of qualified immunity,” Mitchell v. Forsyth,
472 U.S. 511, 530 (1985) (emphasis added), provided that the appellate court can decide
the issue on purely legal grounds, see Johnson v. Jones, 515 U.S. 304, 319–20 (1995).

        Yet there’s been no denial of a claim of qualified immunity here. Rather, the
district court failed to reach the issue entirely. Because the district court skipped
qualified immunity “without indicating [its] reasons for doing so,” we cannot separate
its reviewable and unreviewable determinations. Johnson, 515 U.S. at 319. We therefore
No. 21-2586                                                                           Page 3

must dismiss the appeal so that the district court can address the issue of qualified
immunity in the first instance.

       In doing so, we remind the district court of “the importance of resolving
immunity questions at the earliest possible stage in litigation.” Pearson v. Callahan,
555 U.S. 223, 232 (2009) (internal citation omitted). As a result, we trust that the district
court will, before trial, answer the qualified immunity question by considering whether
the evidence would allow a reasonable jury to conclude that any of the defendant
officers violated McGuire’s clearly established constitutional or statutory rights.
Whitlock v. Brueggemann, 682 F.3d 567, 580 (7th Cir. 2012).

                                                                                 DISMISSED